Citation Nr: 1036296	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-10 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a back disorder, to 
include a secondary to as service-connected disability.

4.  Entitlement to a rating in excess of 10 percent prior to 
November 9, 2009, for a left knee impairment; and in excess of 20 
percent beginning November 9, 2009.

5.  Entitlement to a compensable rating for left knee limitation 
of motion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a November 2009 decision the RO granted an increased 20 
percent disability rating for a left knee impairment effective 
from November 9, 2009.  In June 2010, the Veteran testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 10 percent 
prior to November 9, 2009, for a left knee impairment; 
entitlement to a rating in excess of 20 percent beginning 
November 9, 2009, for a left knee impairment; and entitlement to 
a compensable rating for left knee limitation of motion are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the issues addressed in this decision has been obtained.  

2.  A left ankle disorder is shown to have developed as a result 
of a service-connected left knee disability.

3.  A right ankle disorder was not manifest during active 
service, is not shown to have developed as a result of an 
established event, injury, or disease during active service, and 
was not incurred or aggravated as a result of a service-connected 
disability.

4.  A right knee disorder was not manifest during active service, 
is not shown to have developed as a result of an established 
event, injury, or disease during active service, and was not 
incurred or aggravated as a result of a service-connected 
disability.

5.  A back disorder was not manifest during active service, is 
not shown to have developed as a result of an established event, 
injury, or disease during active service, and was not incurred or 
aggravated as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder was incurred as a result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A right ankle disorder was not incurred in or aggravated by 
military service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).

3.  A right knee disorder was not incurred in or aggravated by 
military service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.310 (2009).

4.  A back disorder was not incurred in or aggravated by military 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a letter from 
the RO dated in May 2005.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in a March 2006 statement of the case and the issues 
were subsequently readjudicated in a supplemental statement of 
the case.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified and 
authorized records relevant to these matters have been requested 
or obtained.  The available records include service treatment 
records, VA treatment and examination reports, private medical 
records, and statements and personal hearing testimony in support 
of the claims.  The Board finds that further attempts to obtain 
additional evidence as to the matters decided herein would be 
futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The record shows the Veteran was provided 
VA examinations in September 2005, October 2005, March 2006, and 
November 2009.  The reports of these examinations reflect that 
the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that these examination reports  are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr, supra.  The 
Veteran and his representative have not contended otherwise.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with these claims would not cause any prejudice to the Veteran.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the nonservice-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (noting that new regulations cannot be applied to pending 
claims if they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background

Service treatment records show that in February 1983 the Veteran 
sustained an injury to the left knee when he slipped and fell 
down six steps on his way to mess hall.  A June 1983 medical 
board report included diagnoses of left knee chondromalacia 
patella, left knee arthralgia, and reactive synovitis.  The 
Veteran was recommended for return to limited duty.  

On VA examination in February 1985, the Veteran complained of 
pain and swelling after working all day as a carpenter.  An 
examination revealed no heat, redness, or swelling.  Range of 
motion was from 0 to 130 degrees.  The cruciate and collateral 
ligaments were intact with some discomfort to testing of the 
collateral ligaments.  There was crepitus on flexion and 
extension.  X-ray examination revealed the left knee was within 
normal limits.  The diagnosis was a history of residuals of a 
left knee injury.  Service connection was established in a March 
1985 rating decision and a 0 percent rating was assigned.  

Private medical records show the Veteran twisted his left knee in 
August 2001 while unloading plastic drainpipe.  He stated he 
heard a pop as he turned to throw a piece of pipe.  Records show 
he underwent left knee partial medial meniscectomy and left 
anterior cruciate ligament reconstruction in May 2002.  

In a March 2005 application for VA compensation, the Veteran 
asserted that he sustained a right knee injury during active 
service in March 1983.  He also claimed his knee disorder was 
causing back and ankle problems.  

On VA examination in September 2005, the Veteran stated he 
injured his right knee in service, but that no surgical 
procedures were performed.  The examiner provided a diagnosis of 
right knee patellofemoral syndrome.  It was noted that the RO's 
examination request had been for the left knee; however, the 
Veteran related his right knee as the service-connected 
disability.  An October 2005 VA examination evaluated the left 
knee and a diagnosis of status post reconstructive surgery of the 
left knee with residual left knee patellofemoral syndrome was 
provided.  

An October 2005 statement from L.S. noted the Veteran had not had 
any medical attention to his right knee since service, but that 
he was unable to stand for very long because of the injury in 
service and that he could no longer work as a carpenter.  In a 
separate October 2005 statement T.C.H. noted he had known the 
Veteran for six years as his neighbor and recalled that the 
Veteran had experienced pain and swelling in his knee.  In a 
November 2005 statement the Veteran's spouse reported that they 
had been married for 15 years and that as long as she had known 
him the Veteran had right knee problems.  She stated sometimes 
the right knee would give way and cause him to fall.  She also 
stated he was no longer able to work as a carpenter because of 
his right knee.  

On VA joints examination in March 2006 the Veteran reported that 
he had no injury or trauma to the right knee, but that after 
service he had used it more because of his service-connected left 
knee disability.  He reported intermittent pain and swelling to 
the right knee began in 1987.  He stated that in 1986 he tore 
tendons in his right ankle when his left knee locked up.  He also 
stated that he first noticed swelling to the left ankle during 
service in 1983 after his initial left knee injury.  He reported 
crepitus and intermittent lateral ankle pain since active 
service.  X-ray examinations of the right knee and bilateral 
ankles were normal.  The examiner found that it was at least as 
likely as not that the Veteran's recurrent left ankle sprains 
with residuals were caused by or a result of his service-
connected left knee disability.  It was noted that there was 
evidence indicating that a significant injury to the knee joint 
can cause pathology to the ankle joint of the involved leg.  The 
examiner, however, found it was less likely that the Veteran's 
recurrent right ankle sprains, and right knee bursitis and 
meniscus injury were caused by or a result of service or service-
connected left knee disability.  It was further noted that the 
history was clear that the Veteran injured his right ankle after 
service and that there was no evidence based upon medical 
principles indicating that an injury to a joint alone causes 
pathology to a contralateral joint.  

A separate March 2006 VA spine examination report noted that the 
Veteran denied any injury of trauma to the back.  It was noted he 
complained of an onset of low back pain in 1987 related to his 
left knee disorder.  The examiner provided a diagnosis of 
lumbosacral strain with residuals, but found that it was less 
likely that the back disorder was caused by or a result of the 
service-connected left knee disability.  It was also noted that 
there was no evidence based upon medical principles supporting a 
finding that a unilateral knee disorder of the level shown could 
alone cause this type of a back disorder.

In a December 2008 statement, the Veteran reiterated the claim 
that his ankle, right knee, and low back disorders were incurred 
as a result of his original knee injury in service.  He stated he 
had fallen due to weakness in the joints of his lower 
extremities.  At his personal hearing in June 2010 he stated his 
ankle problems developed as a result of his compensating for the 
locking and problems he experienced in his service-connected left 
knee over the years.  He recalled incidents while working as a 
home builder when his left knee had locked causing him to sprain 
his ankle, hyperflex his right knee, and wrench his back.  He 
stated his VA physician told him that the chances were that a 
lower extremity injury could "throw the rest of your body out of 
whack," but that she was unwilling to write a nexus opinion for 
him.  
Left Ankle

Based upon the evidence of record, the Board finds that a left 
ankle disorder is shown to have developed as a result of a 
service-connected left knee disability.  The March 2006 VA 
examiner's opinion is clear that the Veteran has present 
residuals of a recurrent left ankle sprain and that the disorder 
was likely due to the service-connected left knee disability.  
Therefore, entitlement to service connection for a left ankle 
disorder is granted.

Right Ankle, Right Knee, and Back Disorders

Based upon the evidence of record, the Board also finds that 
right ankle, right knee, and back disorders were not manifest 
during active service, are not shown to have developed as a 
result of an established event, injury, or disease during active 
service, and were not incurred or aggravated as a result of a 
service-connected disability.  There is no probative evidence of 
an injury in service involving the right ankle or knee joints, 
nor of an injury to the back.  The lay statements of record, 
including those of the Veteran and his spouse, indicating a right 
knee injury in service and right knee problems after service are 
considered to be inconsistent with the other evidence of record.  
After his initial claim for service connection for the right 
knee, the Veteran subsequently denied any specific injury or 
trauma in service to the right knee.  His statements indicating 
that he sustained right ankle, right knee, and low back disorders 
as a result of falls he incurred when his service-connected left 
knee locked up are not supported by any other credible evidence.  
The Board also finds that his report of knee locking in 1986 and 
1987 with injuries to the right ankle, right knee, and back are 
inconsistent with the findings of the February 1985 VA 
examination.  There is no probative evidence of left knee locking 
nor any significant left knee symptomatology prior to the 
Veteran's re-injury to the left knee in August 2001.

Although the Veteran is competent to describe symptoms he 
experienced with injuries reportedly sustained when his left knee 
locked up, he is not competent to provide diagnoses or etiology 
opinions.  While the Veteran may sincerely believe that he has 
right ankle, right knee, and back disorders as a result of his 
service-connected left knee disability, he is not a licensed 
medical practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the claims for 
entitlement to service connection for right ankle, right knee, 
and back disorders must be denied.

When all the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran  prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against these 
claims.


ORDER

Entitlement to service connection for a left ankle disorder, as 
secondary to a service-connected left knee disability, is 
granted.

Entitlement to service connection for a right ankle disorder, to 
include as secondary to a service-connected disability, is 
denied.

Entitlement to service connection for a right knee disorder, to 
include as secondary to a service-connected disability, is 
denied.

Entitlement to service connection for a back disorder, to include 
as secondary to a service-connected disability, is denied.



REMAND

A review of the record shows that the Veteran was provided 
adequate VCAA notice addressing his remaining increased rating 
claims.  For the reasons provided below, the Board finds 
additional development is required as to these matters.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159 (2009).  VA has a duty to assist veterans which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

At his personal hearing in June 2010, the Veteran reported that 
his service-connected left knee disability had increased in 
severity since his last VA evaluation.  He also stated that VA 
treatment records existed pertinent to his increased rating 
claims.  Therefore, the Board finds that addtional development as 
to these matters is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have treated him for his left knee 
disabilities.  After the Veteran has 
signed the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
these records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  


If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2009).

2.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected left knee disabilities.  
All indicated tests and studies necessary 
for an adequate opinion should be 
conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


